EXHIBIT 10.2
 
[logo.jpg]



EMPLOYMENT AGREEMENT AMENDMENT


EMPLOYMENT AGREEMENT AMENDMENT effective as of January 1, 2010 by and among
Pharma-Bio Serv, Inc.(PBSV) with its principal office at 6 Carr 696, Dorado,
Puerto Rico 00646 (the “Company”), and Pedro J.  Lasanta, residing at San Juan,
Puerto Rico 00924 (“Executive”) (both hereinafter “the Parties”).


W I T N E S S E T H:


WHEREAS, the Company has engaged Executive as its Vice President-Finance &
Administration and Chief Financial Officer and desires to continue to obtain the
benefits of Executive’s knowledge, skill and ability in connection with managing
the operation of the Company and to continue to employ Executive on the terms
and conditions agreed upon in Employment Agreement dated November 5, 2007 and
subsequent amendments.


WHEREAS, PBSV desires to extend Executive to serve as its Vice President-Finance
& Administration and Chief Financial Officer for an undetermined amount of time.


NOW THEREFORE in exchange for the mutual promises and undertakings herein, the
Parties agree as follows:


1.  
The Agreement dated November 5, 2007 and subsequent amendments are hereby
modified to adjust base salary to $110,000 per year.

2.  
In all other respects the Employment Agreement dated November 5, 2007 and
subsequent amendments shall remain in full force and effect and unaltered.



IN WITNESS WHEREOF, the parties have executed this Agreement in Dorado, Puerto
Rico, this 1st day of January, 2010.
 

PHARMA-BIO SERV, INC.        EXECUTIVE:            
/s/ Elizabeth Plaza  
   
/s/ Pedro Lasanta
 
Elizabeth Plaza  
   
Pedro Lasanta
 
President, CEO and Chairwoman
   
Vice President-Finance & Administrationand Chief Financial Officer
 
